DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6, 8, 10, 15-18, 20, and 22-28 are pending in the application.  Claims 7, 9, 11-14, 19, 21, and 29-48 have been canceled.  Claims 1, 3, and 4 have been amended.

Election/Restrictions
Applicant’s election without traverse of Group I, Species I (claims 1-6, 10, 15, and 16) in the reply filed on 11/3/22 is acknowledged.  NOTE: The Applicant did not indicate that claim 15 is readable on Group I, Species I.  Figures 1B and 2B depict an expandable implant secured to the seating area as claimed.  Therefore, claim 15 will be examined.    
Claims 8, 17, 18, 20, and 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sheath concentrically disposed about the shaft” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marmur et al. (US 10,603,197 B2) (“Marmur”).
Regarding claim 1, Marmur discloses (Figures 1-16B) a device for delivering an expandable implant (40) into an elongate tubular organ comprising: a shaft (36; Figures 6E-6F) having a proximal end and a distal end; a plurality of openings (80, 82; Figures 6A-6F) at the distal end of the shaft that define a seating area for the expandable implant; and a retention mechanism comprising a plurality of filaments (60) at the proximal end of the shaft (Column 30, lines 5-30; Column 36, lines 21-22), the retention mechanism capable of securing the expandable implant to the shaft until deployment at a target location within the elongate tubular organ (Figure 6F; Column 37, lines 32-39).
Regarding claim 2, Marmur discloses (Figure 6F) that the expandable implant (40) comprises a spring (46, 48; Column 28, lines 52-63).
Regarding claim 3, Marmur discloses (Figure 6A-6D) that the plurality of filaments (60) are configured to thread around the expandable implant (at 70, 170) and through the plurality of openings (80, 82) to secure the expandable implant (40) to the shaft and hold the expandable implant in a compressed configuration (Column 30, lines 5-30).
Regarding claim 4, Marmur discloses (Figures 6E, 6F) that the plurality of filaments (60) are configured to thread around the expandable implant (at 170) and through the plurality of openings (80, 82) to secure the expandable implant in an uncompressed configuration to the shaft (Column 37, lines 18-45).
Regarding claim 15, Marmur discloses (Figures 6A-6F) an expandable implant (40) secured to the seating area.
Regarding claim 16, Marmur discloses (Figures 6A-6F) that the device further comprises a sheath (34) concentrically disposed about the shaft (36).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faber et al. (US 2016/0184118 A1) (“Faber”).
Regarding claim 1, Faber discloses (Figures 1-13) a device (100) for delivering an expandable implant (104, 128) into an elongate tubular organ comprising: a shaft (140) having a proximal end and a distal end; a plurality of openings (176) at the distal end of the shaft that define a seating area for the expandable implant (Figures 2 and 3); and a retention mechanism comprising a plurality of filaments (142) at the proximal end of the shaft (paragraph 0042), the retention mechanism capable of securing the expandable implant to the shaft until deployment at a target location within the elongate tubular organ (paragraphs 0042, 0045-0046).
Regarding claim 5, Faber discloses that the retention mechanism is further configured to hold the plurality of filaments (142) in tension during advancement of the shaft to the target location (paragraph 0045).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 2016/0184118 A1) (“Faber”) in view of Chobotov et al. (US 2002/0151956 A1) (“Chobotov”).
Regarding claim 6, Faber discloses that the plurality of filaments (142) of the retention mechanism extend along the length of the delivery system (100) to an external manipulation portion or handle of the device (paragraph 0042).  Faber additionally discloses that the filaments (142) may be withdrawn by pulling the filaments (either together or one at a time) with sufficient force so that the filaments are released from the shaft (paragraph 0046).  However, Faber fails to disclose that the retention mechanism comprises a cap removably attached to the proximal end of the shaft.
In the same field of endeavor, Chobotov teaches a device (10) for delivering an expandable implant (11) into an elongate tubular organ comprising: a retention mechanism comprising a plurality of filaments (24, 25).  Chobotov teaches (Figure 8) that the retention mechanism further comprises a caps (93, 94) removably attached (paragraph 0057) to the proximal end of the shaft (at external manipulation portion/handle 42).  Chobotov teaches that the removable caps provide the ability to deploy multiple filaments in a desired timing sequence giving the operator of the delivery system great flexibility and control over the deployment sequence while also making the deployment reliable for the operator (paragraph 0076).  Further, Chobotov teaches that the caps can be color coded (paragraph 0087) or spatially located (paragraph 0088) to allow the operator to quickly distinguish between the caps and facilitate deployment of the expandable implant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retention mechanism disclosed by Faber to comprises caps removably attached to the proximal end of the shaft, as taught by Chobotov.  This modification would secure the filaments relative to the proximal end of the shaft (at the handle), and hold the filaments in tension due to the threaded engagement of the caps with the handle.  Further, this modification would provide the ability to deploy the multiple filaments in a desired timing sequence giving the operator of the delivery system great flexibility and control over the deployment sequence while also making the deployment reliable for the operator (Chobotov, paragraph 0076).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 2016/0184118 A1) (“Faber”).
Regarding claim 10, Faber discloses the invention substantially as claimed.  However, Faber fails to explicitly disclose the shaft comprises eight (8) openings arranged as four (4) pairs at the distal end.  Figure 3 annotated below appears to depict three filaments and six (6) openings arranged as three (3) pairs.
However, Faber discloses (Figures 2, 3, 10, and 12) that the filaments (142) extend out of one aperture (176) and then re-enter the shaft (140) through another aperture (176). This allows the filaments (142) to stitch or loop over a portion of the expandable implant (104, 128) to secure the selected element to the seating area (paragraph 0032, see Figure 3 annotated below).  Additionally, Faber discloses that four filaments maybe be used to releasably secure a proximal end (128) of the expandable implant (104, 128) to the seating area.  

    PNG
    media_image1.png
    449
    843
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft disclosed by Faber to comprise eight (8) openings arranged as four (4) pairs at the distal end.  Faber discloses that the filaments extend out of one aperture and then re-enter through another aperture (one pair).  Since Faber discloses that there are four filaments, it would be obvious to configure the shaft to have eight (8) openings as four (4) pairs to accommodate the fourth filament, so that each filament can travel through its own pair of openings to create four separate loops that secure the expandable implant to the seating area. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gloss et al. (US 2014/0330368 A1) disclose (Figures 61-65) a similar device for delivering an expandable implant, comprising: a shaft (1430); a plurality of openings (filaments 1410 shown extending out of openings) at the distal end of the shaft; and a retention mechanism (1410, 1440 comprising a plurality of filaments (1410) and a cap (1440).  Gloss et al. disclose that the retention mechanism is capable of holding the plurality of filaments (1410) in tension during advancement of the shaft to the target location (paragraph 0278).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771     

/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 17, 2022